Case 9:18-cv-81448-AHS Document 84 Entered on FLSD Docket 05/05/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       Case No. 19-cv-81448-SINGHAL/Matthewman

  JENNIFER TUNG, individually and on behalf
  of all others similarly situated,

         Plaintiff,

  v.

  DYCOM INDUSTRIES, INC., STEVEN E.
  NIELSEN, and ANDREW DEFERRARI

       Defendant.
  _______________________________________/

                       ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court on the Joint Motion to Stay Proceedings Pending

  Finalization and Approval of Class Action Settlement (“Joint Motion”) (DE [83]). The

  parties have advised the Court that they are drafting a detailed settlement agreement and

  that they will promptly seek preliminary and final approval of the settlement, in accordance

  with Federal Rule of Civil Procedure 23. The Court having carefully reviewed the file, and

  being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that the Joint Motion is GRANTED pursuant to the

  following:

         1.      The above-styled action is administratively CLOSED without prejudice to

  the parties to file a stipulation for dismissal within sixty (60) days of the date of this Order.

  If the parties fail to complete the expected settlement, either party may reopen the case

  upon the filing of any document.

         2.      The Clerk shall CLOSE this case for administrative purposes only.
Case 9:18-cv-81448-AHS Document 84 Entered on FLSD Docket 05/05/2020 Page 2 of 2



          3.     Any pending motions are DENIED AS MOOT without prejudice to the

  parties to refile, if necessary.

          DONE AND ORDERED in Chambers, Fort Lauderdale, Florida this 5th day May

  2020.




  Copies to counsel via CM/ECF
